Powell, Presiding Judge,
dissenting.
{¶ 37} I cannot agree to affirm the modification of Harack’s conviction from criminal child enticement to aggravated menacing. Therefore, I respectfully dissent from the majority’s decision.
{¶ 38} Clearly, Harack’s motion to withdraw his plea was still pending at the time of the hearing before the trial court. The motion claims a manifest injustice due to ineffective assistance of counsel when trial counsel allegedly did not inform Harack of the sexual-offender-classification requirements. See Crim.R. 32.1.
{¶ 39} At the hearing, Harack’s counsel told the court that he had “been in conversations with the prosecutor’s office about amending the conviction from criminal child enticement to aggravated menacing, leaving the court’s sentence in tact [sic] as it what was ordered last May but for the sex offender registration requirement by virtue of the amendment that a portion of the sentence would be terminated.”
*167{¶ 40} The trial court stated that the issue at the original plea was whether Harack understood the consequences of his plea. After receiving acknowledgment from the prosecutor that she agreed with Harack’s withdrawing his plea, the trial court said that if Harack’s no-contest plea was withdrawn, the charge remained criminal child enticement, which, the court said, “is going to be amended today to [an R.C.] 2903.21, aggravated menacing charge?”
{¶ 41} After Harack’s counsel offered Harack’s plea, the trial court indicated that the plea to the original charge was withdrawn, the matter was back on the docket, the charge was amended to aggravated menacing, to which a plea was made. The trial court then imposed a sentence without the sexual-offender-classification requirements.
{¶ 42} It is well established that a court speaks through its journal entries. State v. Workman, Clermont App. No. CA2009-07-039, 2010-Ohio-1011, 2010 WL 918056, ¶ 12. The journal controls if there is a conflict between the journal and the opinion of the court. See id.; see also State v. Ionna (Aug. 6, 1986), Hamilton App. No. C-850730, 1986 WL 8521.
{¶ 43} The court’s journal indicates that Harack’s motion to withdraw his plea was withdrawn at the same time that the plea was withdrawn and a new plea was accepted to the amended charge. No finding of a manifest injustice was made. The state argues on appeal that the court'did not have jurisdiction, because the journal shows the enabling motion had been withdrawn. I agree and note that the journal also indicates that the motion was never granted. Instead of allowing the transcript to control in this case, I would reverse the trial court’s action for lack of jurisdiction. Accordingly, I respectfully dissent from the majority decision.